

116 HR 6036 IH: VA Family Leave Act of 2020
U.S. House of Representatives
2020-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6036IN THE HOUSE OF REPRESENTATIVESFebruary 28, 2020Mr. David P. Roe of Tennessee introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to provide for family and medical leave for certain Department of Veterans Affairs employees, and for other purposes.1.Short titleThis Act may be cited as the VA Family Leave Act of 2020.2.Family and medical leave for certain Department of Veterans Affairs employees(a)Title 38 employeesSection 7425 of title 38, United States Code, is amended—(1)in subsection (b), by striking Notwithstanding and inserting Except as provided in subsection (c), and notwithstanding; and(2)by adding at the end the following:(c)Notwithstanding any other provision of this subchapter, the Administration shall provide to individuals appointed to any position described in section 7421(b) who are employed by the Administration family and medical leave in the same manner, to the maximum extent practicable, as family and medical leave is provided under subchapter V of chapter 63 of title 5 to employees, as defined in section 6381(1) of such title..(b)ApplicabilityThe amendments made by subsection (a) shall not be effective with respect to any event for which leave may be taken under subchapter V of chapter 63 of title 5, United States Code, occurring before October 1, 2020.